Title: To Thomas Jefferson from Martha Jefferson Randolph and Thomas Mann Randolph, 31 January 1801
From: Randolph, Thomas Mann,Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas



January 31 1801

I should not have waited for your letter my Dearest Father had it been in my power to have written sooner but incredible as it may appear, that in period of 2 months not one day could have been found to discharge so sacred and pleasing a duty, it is litterally true that the first fort night of your absence excepted and 3 or 4 days of the last week, I have not been one day capable of attending even to my common domestic affairs. I am again getting into the old way with regard to my stomack, totally unable to digest any thing but a few particular vegetables; harrassed to death by little fevers, for 6 week I scarcely ever missed a night having one untill by recurring to my accustomed remedy in such cases, giving up meat milk coffee and a large proportion of the vegetable tribe that have allways been inimical to my constitution I have at last found some relief. it requires some self denial but I find my self so much recruited both in health and spirits, and every transgression so severely punished, that I shall rigorously adhere to it as long as my health requires it. Cornelia shows the necessity there was for weaning her by her surprising change for the better since that time. the children are all well except Jefferson who cought  (that filthiest of all disorders) the itch from a little aprentice boy in the family. he was 6 or seven weeks in constant and familar intercourse with us before we suspected what was the matter with him, the moment it was discovered that the other little boy had it, we were no longer at a loss to account for Jefferson’s irruption which had been attributed all along to his covering too warm at night. I am delighted that your return will happen at a season when we shall be able to enjoy your company without interuption. I was at Monticello Last spring 1 day before the arrival of any one, and one day more of interval between the departure of one family and the arrival of another, after which time I never had the pleasure of passing one sociable moment with you. allways in a croud, taken from every useful and pleasing duty to be worried with a multiplicity of disagreable ones which the entertaining of such crouds of company subjects one to in the country, I suffered more in seeing you all ways at a distance than if you had still been in Philadelphia, for then at least I should have enjoyed in anticipation those pleasures which we were deprived of by the concourse of strangers which continually crouded the house when you were with us. I find my self every day becoming more averse to company I have lost my relish for what is usually deemed pleasure, and duties incompatible with it have surplanted all other enjoyments in my breast—the education of my Children to which I have long devoted every moment that I could command, but which is attended with more anxiety now as they increase in age without making those acquirements which other children do. my 2 eldest are uncommonly backward in every thing much more so than many others who have not had half the pains taken with them. Ellen is wonderfully apt. I shall have no trouble with her, but the two others excite serious anxiety with regard to their intellect. of Jefferson my hopes were so little sanguine that I discovered with some surprise & pleasure that he was quicker than I had ever thought it possible for him to be, but he has Lost so much time and will necesarily lose so much more before he can be placed at a good school that I am very unhappy about him. Anne does not want memory but she does not improve. she appears to me to Learn absolutely without profit. adieu my Dear Father we all are painfully anxious to see you. Ellen counts the weeks and continues scoring up complaints against Cornelia whom she is perpetually threatning with your displeasure. long is the list of misdemeanors which is to be comunicated to you, amongst which the stealing of 2 potatoes carefully preserved 2 whole days for you but at last Stolen by Cornelia, forms a weighty article. adieu again dearest  best beloved Father 2 long months still before we shall see you in the mean time rest assured of the first Place in the heart of your affectionate Child

M. Randolph


P.S. by Th:M.R.
Every thing goes on well at Mont’o.—the Nailers all returned to work & executing well some heavy orders, as one from D. Higinb.m for 30.000. Xd. Moses, Jam Hubbard Davy & Shephard still out & to remain till you order otherwise—Joe cuting nails—I had given a charge of lenity respecting all: (Burwell absolutely excepted from the whip alltogether) before you wrote: none have incurred it but the small ones for truancy & yet the work proceeds better than since George. such is the sound sense cleverness & energy of Lillie.

